DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the application filed on 04/28/2020.
Claims 1-12 are pending in the application.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-12 of the current application are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-12 of prior Pat. No:. 10,638,394. This is a statutory double patenting rejection.

Pat. No:. 10,638,394 B2
Current Application: 16/681,194 
1. A method for enabling a handover decision, comprising: configuring a UE with a first offset for a first cell and a second offset for the first cell, the second offset greater than the first offset; instructing the UE to enter a handover decision state upon receiving a first measurement report from a UE indicating that a neighbor cell has a better received signal strength than the serving cell by the first offset; instructing the UE to send periodic measurement reports with signal strength of the serving cell and the neighbor cell; delaying handover decision by remaining in the handover decision state until receiving a second measurement report from the UE; instructing the UE to hand over to the neighbor cell when the neighbor cell has a better received signal strength than the serving cell by the second offset; and configuring the UE to accelerate handover from a macro cell to a small cell by using a small offset enabling traffic offload, and to reduce handover from a small cell to a macro cell by using a large 


2. The method of claim 1, further comprising configuring the UE with a first hysteresis and a second hysteresis.
3. The method of claim 1, further comprising configuring the UE with a per-cell first offset and a per-cell second offset
3. The method of claim 1, further comprising configuring the UE with a per-cell first offset and a per-cell second offset.
4. The method of claim 1, further comprising instructing a second UE to exit the handover decision state when the second measurement report indicates that the neighbor cell no longer has a better received signal strength than the serving cell by the first offset.
4. The method of claim 1, further comprising instructing a second UE to exit the handover decision state when the second measurement report indicates that the neighbor cell no longer has a better received signal strength than the serving cell by the first offset.
5. A method for enabling a handover decision, comprising: configuring a UE with a first offset for a first cell and a second offset for the first cell, the second offset greater than the first offset; instructing the UE to enter a handover decision state upon receiving a first measurement report from a UE indicating that a neighbor cell has a better received signal strength than the serving cell by the first offset; instructing the UE to send periodic measurement reports with signal 


6. The method of claim 5, further comprising configuring the UE with a first hysteresis and a second hysteresis.
7. The method of claim 5, further comprising configuring the UE with a per-cell first offset and a per-cell second offset.
7. The method of claim 5, further comprising configuring the UE with a per-cell first offset and a per-cell second offset.
8. The method of claim 5, further comprising instructing a second UE to hand over to the neighbor cell when the neighbor cell has a better 





10. (Original) The non-transitory computer-readable medium of claim 9, the instructions further comprising configuring the UE with a first hysteresis and a second hysteresis.
11. The non-transitory computer-readable medium of claim 9, the instructions further comprising configuring the UE with a per-cell first offset and a per-cell second offset.
11. The non-transitory computer-readable medium of claim 9, the instructions further comprising configuring the UE with a per-cell first offset and a per-cell second offset.
12. The non-transitory computer-readable medium of claim 9, the instructions further comprising instructing a second UE to hand over to the neighbor cell when the neighbor cell has a better received signal strength than the serving cell than the second offset, or to hand over to the 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 




/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        3/17/2022


/IVAN O LATORRE/Primary Examiner, Art Unit 2414